 



Exhibit 10.1
MASTER DEVELOPMENT AND MANUFACTURING AGREEMENT
Clinical Products
     This Master Development and Manufacturing Agreement (this “Agreement”) is
entered into as of August 8, 2007, (the “Effective Date”) by and between Enzon
Pharmaceuticals, Inc., a Delaware corporation with an address of 685 Route
202-206, Bridgewater, New Jersey 08807 (“Enzon”), and Aradigm Corporation, a
California corporation, having its principal place of business at 3929 Point
Eden Way, Hayward, CA 94545 (“Aradigm”). Enzon and Aradigm may be referred to
individually as a “Party” or collectively as “Parties.”
RECITALS
     WHEREAS, Aradigm is engaged in the development and research of certain
pharmaceutical products and requires assistance in the technology transfer and
manufacture of product;
     WHEREAS, Enzon is a contract manufacturer that possesses the necessary
technical capabilities and operates facilities for the technology transfer and
manufacture of pharmaceutical products;
     WHEREAS, Aradigm desires Enzon to provide the Services specified in the
Project Plans that may be added to Appendix A by mutual agreement of the
Parties; and
     WHEREAS, Enzon is willing to provide the Services and fulfill the Project
Plans on the terms and conditions set forth below.
     NOW, THEREFORE, in consideration of the mutual promises contained herein,
and for other good and valuable consideration, the receipt and adequacy of which
each of the Parties does hereby acknowledge, the Parties, intending to be
legally bound, agree as follows:
Section 1. DEFINITIONS
     As used herein, the following terms shall have the following meanings:
     1.1 “Applicable Laws” means all relevant federal, state and local laws,
statutes, rules, and regulations which are applicable to a Party’s activities
hereunder, including, without limitation, the applicable regulations and
guidelines of any governmental authority including the FDA and foreign
counterparts and all applicable cGMPs together with amendments thereto.
     1.2 “cGMPs” shall mean current good manufacturing practices, including the
regulations promulgated by the FDA under the United States Food, Drug and
Cosmetic Act, 21 C.F.R. Part 210 et seq., as amended from time to time.
     1.3 “Aradigm-supplied Materials” shall mean those materials supplied by
Aradigm for use in connection with the Services, which may include active
pharmaceutical ingredient and/or excipients.
     1.4 “FDA” means the United States Food and Drug Administration or any
successor entity thereto.
     1.5 “Product” means the finished product to be developed or manufactured by
Enzon pursuant to a Project Plan.

 



--------------------------------------------------------------------------------



 



     1.6 “Project Plan(s)” means a description of the Services to be provided
and related timeline and costs, pursuant to one or more project plans included
in Appendix A pursuant to Section 3.1.
     1.7 “Process Consumables” means media, resins, raw materials, filters,
membranes, product contact materials or surfaces, disposable lab supplies and
similar materials used in the Project.
     1.8 “Services” means, with respect to a Project Plan, those services
(including manufacture of Product) to be provided by Enzon described in the
Project Plan executed by the Parties and attached as Appendix A.
     1.9 “Specifications” means the procedures, process parameters, analytical
tests and other attributes and written specifications for the Product attached
hereto as part of a Project Plan. Copies of such Specifications, as amended,
shall be maintained by both Parties, and shall become a part of this Agreement
as if incorporated herein.
Section 2. ENGAGEMENT OF MANUFACTURER
     Aradigm hereby engages Enzon to perform the Services in accordance with the
terms and conditions set forth herein, and Enzon hereby accepts such engagement.
Enzon agrees to manufacture and supply to Aradigm in accordance with the terms
of this Agreement (including the applicable Project Plan) the amount of the
Product set forth on purchase orders submitted from time to time by Aradigm
under Section 3.5(a).
Section 3. PROJECT PLANS
     3.1 Project Plans. With respect to a new project to be governed by this
Agreement (“Project”), a new Project Plan shall be added to Appendix A after
execution by the Parties of a written amendment in the form of the “Amendment to
Appendix A”, attached hereto (the “Amendment”). There shall be no limit to the
number of Project Plans that may be added to Appendix A and governed by the
terms and conditions of this Agreement. In the event of a conflict between the
terms of a Project Plan and this Agreement, the terms of this Agreement will
govern.
     3.2 Content of Project Plans. Each Project Plan shall include a description
of the Services to be provided, the Product to be manufactured, relevant
specifications, forecasts required herein, a schedule for completion of the
Project Plan, a fee and payment schedule, and such other information as is
necessary for Enzon to perform the relevant Services.
     3.3 Change Orders. In the event that Enzon is requested to perform services
that are outside the scope of agreed-upon Project Plans such changes must be
mutually agreed upon by the parties in a written change order prior to the
provision of said services. Each such change order constitutes an amendment to
the applicable Project Plan (which shall be explicitly referenced in such change
order) and the services set forth therein shall be deemed to be Services part of
such Project Plan.
     3.4 Project Management. With respect to each Project, each party will
appoint a project manager who will be the party responsible for overseeing the
Project.
     3.5 Forecasting and Aradigm-supplied Materials
          (a) Unless specifically provided otherwise in a Project Plan, in
connection with the manufacture of Product, not less than ninety (90) days prior
to the beginning of the manufacture of a

 



--------------------------------------------------------------------------------



 



Product under a Project Plan, Aradigm shall supply Enzon with a forecast showing
Aradigm’s estimated monthly requirements for Product(s) for the following twelve
(12) month period. Thereafter, on the first day of each calendar month, Aradigm
shall deliver to Enzon an updated forecast or Product requirements (in
full-batch quantities) for the twelve (12) month period commencing on the first
day of the immediately following calendar month. The forecast for the first six
(6) calendar months of each forecast shall be binding on Aradigm and the
forecast for the final six (6) calendar months shall not be binding on Aradigm
and shall be used by Enzon solely for planning purposes. Product requirements
for a particular month in the forecast shall not be increased or decreased more
than five percent (5%) from the prior forecast. Aradigm shall place firm
purchase orders for its requirement of the Product in full-batch quantities at
least ninety (90) days prior to the requested date of delivery. Each firm
written purchase order, signed by Aradigm’s duly authorized representative,
shall authorize Enzon to manufacture such quantities of the Product as are set
forth therein. The number of purchase orders submitted by Aradigm shall not
exceed one (1) per calendar month, unless otherwise agreed to by the parties.
Any purchase orders for Product submitted by Aradigm shall be governed
exclusively by the terms contained herein. Any provision in any purchase order,
invoice, or similar document furnished by Aradigm or Enzon that is in any way
inconsistent with the terms and conditions set forth in this Agreement is not
valid unless it is signed by both Parties.
          (b) Unless specifically provided otherwise in a Project Plan, starting
from inception of the manufacture of a Product, Aradigm shall supply to Enzon,
and ensure that Enzon always has on hand, a safety stock of any Aradigm-supplied
Materials that are to be supplied by Aradigm not less than ten percent to twenty
percent (10%-20%) above the quantity reasonably needed (taking into
consideration possible failed batches, wastage and yield variances) for the next
three (3) months of manufacture, as determined by the current forecast, or such
greater percentage as may be advisable with respect to long lead time materials.
Enzon shall have no obligation to supply Product if sufficient stock of
Aradigm-supplied Materials have not been supplied to it. In such case,
manufacture may be delayed until receipt of adequate supplies of
Aradigm-supplied Materials and the availability of an appropriate manufacturing
slot. Aradigm shall be responsible for verifying that all Aradigm-supplied
Materials meet relevant specifications. Ownership of Aradigm-supplied Materials
shall not be transferred to Enzon. In case Aradigm-supplied Materials do not
comply with the Specifications, Enzon shall promptly notify Aradigm of such
non-compliance and shall have the right to reject such Aradigm-supplied
Materials.
Section 4. COMPENSATION
     4.1 Generally. The fees and costs to be paid or reimbursed to Enzon in
connection with the Services shall be set forth in each Project Plan.
     4.2 Invoicing and Payment. Unless specifically provided otherwise in a
Project Plan, all invoices and payments hereunder shall be in U.S. Dollars and
shall be due and payable thirty (30) days after the receipt of an invoice or
date of delivery, whichever is earlier. Payments will be made payable to Enzon
at the address above. Late payments shall be subject to interest assessed at the
monthly rate of one and one-half percent (11/2%).
     4.3 Taxes. All sales taxes, VAT, levies, surcharges or other similar
charges (but excluding any income taxes) and any penalties levied thereon which
relate to any amounts paid to Enzon hereunder shall be the responsibility of and
paid by Aradigm.
     4.4 Material Costs. Unless otherwise agreed upon, Enzon shall be
responsible for the procurement of all materials other than Aradigm-supplied
Materials. Process Consumables and any other Project-specific direct expenses
set forth in the Project Plan will be invoiced to Aradigm with a percentage
mark-up to be set forth in the applicable Project Plan. The cost of materials
other than Process

 



--------------------------------------------------------------------------------



 



Consumables and any other Project-specific direct expenses set forth in the
Project Plan shall be included as part of the budgeted fees in each Project
Plan.
Section 5. CERTAIN REPRESENTATIONS, WARRANTIES, AND COVENANTS
OF ENZON:
     5.1 Authority. Enzon represents and warrants that it has full authority to
enter into this Agreement.
     5.2 Material/Supplies. Enzon shall use Aradigm-supplied Materials only in
accordance with the applicable Project Plan and Project and not for any other
purpose.
     5.3 Books and Records. Enzon shall maintain true and accurate books,
records, test and laboratory data, reports and all other information relating to
Services performed under this Agreement, including all information required to
be maintained by Applicable Laws.
     5.4 Regulatory Inspections. Enzon shall make its facilities and all records
relating to the Services available to the FDA or other regulatory authorities at
times agreed with such authorities and shall notify Aradigm if the FDA or other
regulatory authority begins or schedules an inspection of Enzon’s records,
facilities, or manufacturing processes related to the Services and provide
Aradigm access to any documentation related to or resulting from the inspection.
     5.5 Debarment. Enzon hereby certifies it does not and shall not employ,
contract with or retain any person directly or indirectly to perform Services
under this Agreement if such person is debarred under 21 U.S.C. 335a (a) or
(b) or other equivalent laws, rules, regulations or standards of any other
relevant jurisdiction.
     5.6 Regulatory Filings. Enzon will cooperate in providing to Aradigm any
nonconfidential information in its control relating to this Agreement that
Aradigm may reasonably require in connection with its regulatory or governmental
filings, provided that such information shall be provided in whatever form held
by Enzon. If applicable, Enzon will provide a letter permitting FDA to reference
its relevant drug master file.
     5.7 Audits. Once each calendar year during the term of this Agreement,
Aradigm and its agents and designees shall have the right to audit Enzon’s
facilities, systems, and records solely related to this Agreement. Such audits
may be conducted upon reasonable notice during the term of this Agreement, so
long as (i) all auditors have entered into confidentiality agreements relating
to the materials to be reviewed, (ii) no materials are removed from the premises
of Enzon, and (iii) a copy of all findings is provided to Enzon.
     5.8 Product. Except with respect to Product that is produced as part of
development work (i.e., Product that is not intended for commercial distribution
or for cGMP stability or clinical studies), all Product delivered hereunder
shall, in all material respects at the time of delivery, conform with
Specifications applicable to the relevant Product, and have been manufactured in
accordance with Applicable Law.
OF ARADIGM:
     5.9 Authority. Aradigm represents and warrants that it has full authority
to enter into this Agreement.

 



--------------------------------------------------------------------------------



 



     5.10 Aradigm-supplied Materials. Aradigm represents, warrants and covenants
as follows: (i) all Aradigm-supplied Materials will be supplied in a timely
manner so as to enable Enzon to complete the Services; (ii) all Aradigm-supplied
Materials shall, in all material respects at the time of delivery, be free from
defect and shall meet all relevant specifications, (iii) Aradigm shall take sole
and exclusive responsibility for the quality and supply of all such
Aradigm-supplied Materials, including responsibility for all testing and
inspection of the same, and (iv) Enzon shall have no liability for
Aradigm-supplied Materials except to the extent caused solely by its gross
negligence or willful misconduct.
Section 6. ADDITIONAL PRODUCT SUPPLY TERMS
     6.1 Delivery. Delivery terms shall be EXW (Incoterms 2000) Enzon’s
manufacturing facility in Indianapolis, Indiana. Enzon shall assume no risk or
responsibility for Product after delivery in accordance with this provision.
Enzon shall use commercially reasonable efforts to meet the requested delivery
dates set forth in Aradigm’s purchase orders.
     6.2 Rejected Goods; Failure of Supply.
          (a) Promptly following receipt of Product, Aradigm shall have the
right but not the obligation to test such Product to determine compliance with
the warranties set forth in Section 5.8. Aradigm shall notify Enzon in writing
of any rejection of Product based on any claim that the Product fails to meet
the warranties in Section 5.8 within thirty (30) days of delivery, after which
point all unrejected Product shall be deemed accepted.
          (b) In the event that Enzon believes that Product has been incorrectly
rejected, Enzon may require that Aradigm provide to it Product samples for
testing. Enzon may retain and test the samples of Product retained by it. In the
event of a discrepancy between Aradigm’s and Enzon’s test results such that one
Party’s test results fall within relevant Specifications and the other Party’s
test results fall outside the relevant Specifications, or there exists a dispute
between the Parties over the extent to which such failure is attributable to a
given Party, the Parties shall cause an independent laboratory or appropriate
expert promptly to review records, test data and perform comparative tests
and/or analyses on samples of the alleged defective Product. Such independent
laboratory or expert shall be mutually agreed upon by the Parties. The
independent laboratory’s results shall be in writing and shall be final and
binding save for manifest error. Unless otherwise agreed to by the Parties in
writing, the costs associated with such testing and review shall be borne by the
Party against whom the independent laboratory rules.
          (c) Enzon shall replace any rightly rejected Product as promptly as
practicable, in light of available manufacturing capacity, after the notice of
such rejection, and in any case as soon as reasonably possible after receiving
such notice, provided that Aradigm shall provide to Enzon sufficient quantities
of Aradigm-supplied Materials at no additional cost to Enzon.
          (d) If Enzon fails to deliver to Aradigm on a timely basis the full
amount of Product, meeting all Specifications and other requirements of this
Agreement, under any Aradigm purchase order submitted under Section 3.5(a),
Enzon shall use its reasonable best efforts to cure such failure. Further, if
Enzon should perceive that a shortfall in delivery of Product by Enzon is likely
to occur for any reason, Enzon shall notify Aradigm as soon as practicable, and
the Parties shall discuss appropriate steps to alleviate such a shortfall.
          (e) Withdrawal; Modification; Complaints. Subject to this remainder of
this Section 6.2 and to Section 11.2, Aradigm shall be responsible for the cost
of and all losses associated with any product withdrawal or modification
involving the Product. Enzon shall

 



--------------------------------------------------------------------------------



 



reasonably cooperate with Aradigm in connection with any withdrawal, or
modification, at the expense of Aradigm. Aradigm shall share with Enzon all
relevant information relating to any such withdrawal, or modification. In
addition, Aradigm shall also promptly and fully detail for Enzon any Product
complaints it receives.
Section 7. TERM AND TERMINATION
     7.1 Term. This Agreement shall commence on the Effective Date and shall
extend for a period of five (5) years unless terminated earlier as provided
herein or extended by mutual written consent of the Parties. Notwithstanding the
foregoing, each Project Plan under Appendix A may have separate term and
termination provisions so long as the term of any Project Plan does not extend
beyond the term of this Agreement.
     7.2 Termination. This Agreement or any Project Plan may be terminated:
          (a) by either Party if the other Party breaches a material provision
of this Agreement or a Project Plan and fails to cure such breach to the
reasonable satisfaction of the non-breaching Party within sixty (60) days
(fifteen (15) days for nonpayment) following written notification of such breach
from the non-breaching party to the breaching party;
          (b) by either Party, immediately, if the other Party becomes
insolvent, is dissolved or liquidated, makes a general assignment for the
benefit of its creditors, or files or has filed against it, a petition in
bankruptcy or has a receiver appointed for a substantial part of its assets and
the appointment continues without discharge or stay for sixty (60) days; or
          (c) by a Party or the Parties pursuant to Section 13.
     7.3 In the event of termination hereunder, Enzon shall be compensated for
Services properly rendered up to the date of termination, including in respect
to any Product in-process, and all costs incurred through the date of
termination, including for materials used or purchased for use in the Project.
In addition, in the event of termination by Aradigm pursuant to Section 7.2(a)
or by Enzon pursuant to 7.2(b), Aradigm shall pay Enzon, as liquidated damages
and not as a penalty, a cancellation fee equal to a percentage, as set forth in
the Project Plans, of the uninvoiced portion of the total Project budget, as set
forth in the Project Plans, as of the effective date of the termination.
     7.4 Survival. The rights and obligations of each Party which by their
nature survive the termination or expiration of this Agreement shall survive the
termination or expiration of this Agreement, including Sections 4-6, 7.3, 7.4,
8, 9, 10, 11, 14, and 15 (to the extent relevant). In addition, Enzon hereby
acknowledges that neither expiration nor termination of this Agreement shall
affect in any manner Aradigm’s right to manufacture and sell or have
manufactured and sold, the Product.
Section 8. INTELLECTUAL PROPERTY
     8.1 Aradigm Intellectual Property. All inventions (whether patentable or
not), discoveries, improvements, data, information, reports and any and all
related documentation, which were or are made, conceived or developed, directly
or indirectly by Aradigm prior to or after the Effective Date (“Aradigm
Background IP”) shall remain the sole property of Aradigm.

 



--------------------------------------------------------------------------------



 



     8.2 Enzon Intellectual Property. All inventions (whether patentable or
not), discoveries, improvements, data, information, reports and any and all
related documentation, which were or are made, conceived or developed, directly
or indirectly by Enzon prior to or after the Effective Date (“Enzon Background
IP”) shall remain the sole property of Enzon.
     8.3 Developed IP. Enzon agrees and acknowledges that Aradigm shall own all
right, title, and interest in and to all inventions, technology, discoveries, or
ideas conceived, reduced to practice, made, or developed by Enzon or its agents
in the performance of a Project and all intellectual property rights arising
therefrom (the “Developed IP”). Enzon hereby assigns and transfers to Aradigm
all right, title and interest in and to such Developed IP and agrees to take all
further acts reasonably required to evidence such assignment and transfer to
Aradigm at Aradigm’s expense. Enzon shall enter into an agreement with each
employee or agent of Enzon performing work in connection with the Services,
pursuant to which such person shall grant all rights in the Developed IP to
Enzon such that Enzon may assign and transfer such rights to Customer in
accordance with this Section 8.3. All Developed IP and any information with
respect thereto shall be treated under this Agreement as the confidential
information of Aradigm. All tangible property provided to Enzon in connection
with this Agreement shall be and remain the exclusive property of Aradigm.
Aradigm shall own all right, title, and interest in and to any deliverables
provided by Enzon hereunder, and any intermediate or finished products generated
by Enzon as a result of conducting a Project. Such deliverables and products,
and any information with respect thereto, shall be treated under this Agreement
as the confidential information of Aradigm.
Notwithstanding anything herein to the contrary, Enzon shall own all rights to
any invention (whether or not patentable) relating to manufacturing and
analytical methods and processes developed by Enzon in connection with services
performed hereunder that have general use in biopharmaceutical manufacturing, to
the extent not specific to Aradigm’s products, and any pre-existing know-how
(“Process Invention”). Enzon reserves the right to use data developed during the
course of performing services hereunder to support applications, assignments or
other instruments necessary to apply for and obtain patent or other intellectual
property protection with respect to Process Inventions so long as no information
which Enzon is required to keep confidential under this Agreement is disclosed
in any such application, assignment, or other instrument without the prior
consent of Aradigm (not to be unreasonably withheld). For Process Inventions
developed by Enzon in connection with performing services hereunder, Enzon will
grant to Aradigm a perpetual, world-wide, royalty-free, non-exclusive license
for Aradigm to use such Process Inventions in the development and manufacture of
Aradigm’s products.
     8.4 Disclosure and Assignment. With respect to all Developed IP, (i) Enzon
agrees to disclose the same promptly to Aradigm; (ii) Enzon agrees to execute
documents evidencing the rights set forth in this Section; and (iii) Enzon
agrees to assist and cooperate with Aradigm in applying for, letters patent or
like corresponding legal protection of any of the foregoing in the United States
and all foreign countries (and for any extension, continuation, validation,
reissue or renewal thereof). For that purpose, Enzon agrees to execute all
papers necessary therefor, including assignments, without consideration, and
also agree without further consideration, but at Aradigm’s expense, to provide
such information as may be reasonably required in the preparation and
prosecution of any patent application, the enforcement of any such resulting
patent, or the protection of any such invention or discovery.
Section 9. CONFIDENTIALITY
     9.1 Confidential Information. Subject to Section 9.2, the Parties agree to
treat all Confidential Information as being secret and confidential and shall
use it only as permitted under this Agreement. For the purposes of this
Agreement, “Confidential Information” of a Party shall mean information acquired
by the other Party from such Party and identified as being confidential (except
that Developed IP andProcess Inventions shall be treated as set forth in the
remainder of this Section 9.1). Aradigm’s Confidential Information includes, but
is not limited to, Aradigm Background IP and the

 



--------------------------------------------------------------------------------



 



Developed IP owned by Aradigm, confidential information provided to Enzon prior
to the date hereof, all proprietary information regarding any Product, its raw
materials, processes, know-how, formulations, analytical procedures, clinical
procedures, its other regulatory filings, and other information related to any
Product that may or will be under development. Enzon’s Confidential Information
includes, but is not limited to, Enzon Background IP and the Process Inventions
owned by Enzon and all information regarding its business, manufacturing
procedures and processes, know-how, customers, and price lists. As used in this
Article 10, with respect to a particular Party’s Confidential, such Party is the
“Disclosing Party” and the other Party is the “Recipient”.
     9.2 Exceptions. The provisions of Section 9.1 shall not apply to any
information disclosed hereunder that:
          (a) was lawfully known to the Recipient prior to its date of
disclosure by the Disclosing Party as evidenced by the Recipient’s written
records;
          (b) is disclosed lawfully to Recipient either before or after the date
of the disclosure by the Disclosing Party, without an obligation of
confidentiality by sources (other than the Disclosing Party) rightfully in
possession of the Confidential Information;
          (c) is published or generally known to the public, either before or
after the date of disclosure through no fault or omission on the part of the
Recipient;
          (d) is independently developed by the Recipient without reference to
or in reliance upon the Confidential Information; and
In addition, Section 9.1 shall not prevent Recipient from making any disclosures
that are required by Applicable Laws, to defend or prosecute litigation or to
comply with governmental regulations, provided that the Recipient provides prior
written notice of such disclosure to the Disclosing Party and takes reasonable
and lawful actions to avoid and/or minimize the degree of such disclosure.
     9.3 Survival. The obligations of confidentiality set forth in this
Agreement shall survive its termination or expiration for a period of five
(5) years.
Section 10. INSURANCE
     Each Party shall for the term of this Agreement and for five (5) years
after the last Product is delivered, obtain and maintain at its own cost and
expense from a qualified insurance company, comprehensive general liability
insurance including, but not limited to, contractual liability coverage and
standard product liability coverage in an amount commensurate with industry
standards. At a Party’s request, the other Party shall provide it with proof of
such coverage.
Section 11. INDEMNIFICATION AND LIMITS OF LIABILITY
     11.1 Enzon Indemnity. Aradigm agrees to indemnify, defend and hold harmless
Enzon (and its directors, officers, employees, and agents) from and against
damages finally awarded or finally paid in settlement of any and all losses
(including attorney fees and expenses) arising as a result of third party claims
(“Losses”) arising out of or in connection with (i) injuries and/or death to
humans resulting from the Product, (ii) Aradigm’s advertising, labeling, or
improper handling and storage of Product, (iii) any gross negligence, willful
misconduct or misrepresentation by Aradigm or material breach by Aradigm of this
Agreement, or (iv) any manufacture, use or sale of the product infringes the
intellectual property rights or other rights of a third party, or (v) any
defect, insufficient supply of or delay in supply of

 



--------------------------------------------------------------------------------



 



Aradigm-supplied Materials, except to the extent that such Losses are
attributable to the negligence or willful misconduct of or breach of this
Agreement by Enzon or Enzon’s employees or agents.
     11.2 Aradigm Indemnity. Subject to Section 11.3, Enzon shall indemnify,
defend and hold harmless Aradigm (and its directors, officers, employees, and
agents) from and against Losses arising out of or in connection with: (i) with
respect to Product, any Product that does not meet the warranty set forth in
Section 5.8, and (ii) any gross negligence, willful misconduct or
misrepresentation by Enzon or material breach by Enzon of this Agreement, except
to the extent that such Losses are attributable to the negligence or willful
misconduct of or breach of this Agreement by Aradigm or Aradigm’s employees or
agents.
     11.3 LIMITS ON LIABILITY/EXCLUSIVE WARRANTY AND REMEDY. IN NO EVENT SHALL
ENZON BE LIABLE TO ARADIGM WITH RESPECT TO ARADIGM-SUPPLIED MATERIALS FOR AN
AGGREGATE AMOUNT IN EXCESS OF FIVE THOUSAND ($5,000). ENZON SHALL NOT BE LIABLE
TO ARADIGM FOR ANY AMOUNTS WHICH IN THE AGGREGATE EXCEED THE TOTAL VALUE OF
MONIES PAID TO ENZON HEREUNDER. NEITHER PARTY SHALL IN ANY EVENT BE LIABLE TO
THE OTHER PARTY UNDER THIS AGREEMENT FOR ANY INDIRECT, CONSEQUENTIAL, PUNITIVE,
EXEMPLARY, SPECIAL DAMAGES, LOST PROFITS, OR LOST REVENUES. NEITHER PARTY MAKES
ANY WARRANTIES HEREUNDER, INCLUDING ANY WARRANTIES (EXPRESS OR IMPLIED) WITH
RESPECT TO PERFORMANCE, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR
NONINFRINGEMENT OF THIRD-PARTY INTELLECTUAL PROPERTY, EXCEPT TO THE EXTENT
SPECIFICALLY SET FORTH IN ARTICLE 5 HEREOF. NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN, ARADIGM’S SOLE AND EXCLUSIVE REMEDY FOR PRODUCT THAT DOES NOT
MEET THE WARRANTY SET FORTH IN SECTION 5.8 SHALL BE REPLACEMENT OF THE PRODUCT
TO THE EXTENT PERMITTED UNDER SECTION 6.2
Section 12. PUBLICITY AND PUBLICATIONS
     Neither Aradigm nor Enzon shall make any news release or other public
statement, whether to the press or otherwise, disclosing the existence of this
Agreement, the terms thereof or of any amendment thereto or any Project Plan
without the prior written approval of the other Party, except as required by law
or regulation and if so required, only after giving reasonable notice and time
to review and comment to the extent practicable; provided, that, in such
comments, such other Party may not object to references to its name in such
required disclosures.
Section 13. FORCE MAJEURE
     If either Party (the “Affected Party”) shall be delayed or hindered in or
prevented from the performance of any act required hereunder by reason of
strike, lockouts, labor troubles, restrictive governmental or judicial orders or
decrees, riots, insurrection, war, terrorist acts, acts of God, inclement
weather or other reason or cause reasonably beyond such Party’s control (each a
“Force Majeure”), then performance of such act shall be excused for the period
of such Force Majeure. The Party affected by the Force Majeure shall provide
notice to the other Party (the “Non-Affected Party”) of the commencement and
termination of the Force Majeure. Should a Force Majeure continue for more than
three (3) months, the Non-Affected Party may terminate this Agreement upon prior
written notice to the Affected Party.
Section 14. NOTICES
     All notices or other communications that are required or permitted by this
Agreement shall be in writing and shall be delivered personally, sent by fax
(and promptly confirmed by overnight courier), sent

 



--------------------------------------------------------------------------------



 



by nationally recognized overnight courier or sent by registered or certified
mail, postage prepaid, return receipt requested, addressed as follows:

     
     If to Aradigm:
  Aradigm Corporation
 
  3929 Point Eden Way
 
  Hayward, California 94545
 
  Attn:   Robert Zwolinski
 
  Facsimile No.: 510-265-5295
 
   
     with a copy to:
  Aradigm Corporation
 
  3929 Point Eden Way
 
  Hayward, California 94545
 
   
 
  Attn:   General Counsel
 
  Facsimile No.: 510.265.5035
 
   
     If to Enzon:
  Enzon Pharmaceuticals, Inc.
 
  685 Route 202/206
 
  Bridgewater, New Jersey 08807
 
  Facsimile 908-575-9457
 
  Attention: Executive Vice President, Technical Operations
 
   
     with a copy to:
  Enzon Pharmaceuticals, Inc.
 
  685 Route 202-206
 
  Bridgewater, New Jersey 08807
 
  Facsimile: 908-541-8838
 
  Attention: General Counsel

All notices delivered pursuant to this Section shall be considered delivered
upon receipt by the intended recipient.
Section 15. MISCELLANEOUS
     15.1 Amendments; Assignment. This Agreement, including any Project Plans or
other attachments, may not be altered, amended or modified except by a written
document signed by both Parties. Neither party may assign this Agreement without
the prior written consent of the other party and any purported assignment in
contravention of this Section shall be null and void; provided, however, that
either party may assign this Agreement in connection with the sale of all or
substantially all of its assets related to this Agreement.
     15.2 Subcontracting. Enzon may not subcontract or delegate any of its
rights or obligations under this Agreement without the express prior written
authorization of Aradigm. In the event that Aradigm authorizes Enzon’s use of a
subcontractor, Enzon shall cause any such subcontractor to be subject by
contract to the same restrictions, exceptions, obligations, reports, termination
provisions and other provisions contained in this Agreement or any applicable
Project Plan.
     15.3 Successors; Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and each of their respective successors and
permitted assigns.
     15.4 Severability. All agreements and covenants contained herein are
severable, and in the event any of them shall be held to be invalid by any
competent court, this Agreement shall be interpreted as if such invalid
agreements or covenants were not contained herein. Entire Agreement. This
Agreement,

 



--------------------------------------------------------------------------------



 



including the attached Project Plans, constitutes the entire agreement between
the Parties with respect to the subject matter of this Agreement and supersedes
all prior communications, representations, or agreements, either verbal or
written between the Parties with respect to such subject matter. Each Party
confirms that it is not relying on any representations or warranties of the
other Party except as specifically set forth herein.
     15.5 Independent Contractor. This Agreement shall not be deemed to create
any partnership, joint venture, or agency relationship between the Parties. Each
Party shall act hereunder as an independent contractor and its agents and
employees shall have no right or authority under this Agreement to assume or
create any obligation on behalf of, or in the name of, the other Party. All
persons employed by a Party shall be employees of such Party and not of the
other Party, and all costs and obligations incurred by reason of any such
employment shall be for the account and expense of such Party.
     15.6 Waiver. The waiver by either Party of any right hereunder shall not be
deemed a waiver of any other right hereunder.
     15.7 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     15.8 Headings. The headings used in this Agreement are for convenience only
and are not a part of this Agreement.
     15.9 Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of New Jersey, without application of its
principles of conflict of laws.
*     *     *     *     *

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Parties hereto has caused this Master
Development and Manufacturing Agreement to be executed by its duly authorized
representative as of the date written above.

            ENZON PHARMACEUTICALS, INC.

      By:           Name        Title

        [ARADIGM]

      By:           Name        Title   

 



--------------------------------------------------------------------------------



 



         

APPENDIX A
Project Plan A-1
Quote #7-001
For
Aradigm Corporation
Liposomal Ciprofloxacin for Inhalation
Project Plan A-2
Quote #7-002
For
Aradigm Corporation
Ciprofloxacin for Inhalation
[Attached]

 



--------------------------------------------------------------------------------



 



Project Plan A — 1
Aradigm Corporation
Liposomal Ciprofloxacin for Inhalation
This is a Project Plan in accordance with the Master Development and
Manufacturing Agreement, effective August 8, 2007, (“Agreement”) between Enzon
and Aradigm. All capitalized terms not defined herein shall have the meaning
ascribed to them in the Agreement.

  1.   Enzon agrees to provide to Aradigm the services related to Liposomal
Ciprofloxacin for Inhalation as described in the work plan and specific terms
set forth in greater detail on Quote # 7-001 Rev 2a (“Quote”). The Quote shall
be signed by both parties.     2.   The aggregate costs and fees are $
2,831,500.00, plus the costs and fees for Stability Studies, as well as other
costs and fees set forth in the Quote, to be paid in accordance with the payment
schedule and specific payment terms set forth in the Quote.     3.   The
effective date of this Project Plan is August 8, 2007. This Project Plan shall
continue in force for the period of time provided in the Quote.     4.   The
parties agree that this Project Plan is governed by and subject to the terms and
conditions on the Agreement between the parties which shall apply to this
Project Plan as if said terms and conditions were fully set forth herein.

IN WITNESS WHEREOF, each of the Parties hereto has caused this Project Plan to
be executed by its duly authorized representative as of the date written above.

            ENZON PHARMACEUTICALS, INC.
      By:           Name        Title        [ARADIGM CORPORATION]
      By:           Name        Title     

 



--------------------------------------------------------------------------------



 



Project Plan A — 2
Aradigm Corporation
Ciprofloxacin for Inhalation
This is a Project Plan in accordance with the Master Development and
Manufacturing Agreement, effective August 8, 2007, (“Agreement”) between Enzon
and Aradigm. All capitalized terms not defined herein shall have the meaning
ascribed to them in the Agreement.

  5.   Enzon agrees to provide to Aradigm the services related to Liposomal
Ciprofloxacin for Inhalation as described in the work plan and specific terms
set forth in greater detail on Quote # 7-002 Rev 2a (“Quote”). The Quote shall
be signed by both parties.     6.   The aggregate costs and fees are $463,000.00
plus other costs and fees set forth in the Quote, to be paid in accordance with
the payment schedule and specific payment terms set forth in the Quote.     7.  
The effective date of this Project Plan is August 8, 2007. This Project Plan
shall continue in force for the period of time provided in the Quote.     8.  
The parties agree that this Project Plan is governed by and subject to the terms
and conditions on the Agreement between the parties which shall apply to this
Project Plan as if said terms and conditions were fully set forth herein.

IN WITNESS WHEREOF, each of the Parties hereto has caused this Project Plan to
be executed by its duly authorized representative as of the date written above.

            ENZON PHARMACEUTICALS, INC.
      By:           Name        Title        [ARADIGM CORPORATION]
      By:           Name        Title     

 